Citation Nr: 0309468	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  01-08 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
right ear vestibular disease and residuals of a stapedectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from August 1976 to 
March 1988.  According to his DD Form 214, he also had two 
years and ten months prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran testified before the 
undersigned Veterans Law Judge at a hearing held at the RO in 
January 2003.

The Board notes that an April 2001 rating decision denied 
entitlement to an increased disability rating for right ear 
hearing loss.  The veteran was issued a statement of the case 
addressing this issue in September 2001, but in a VA Form 9 
submitted later in September 2001, he indicated that he was 
seeking appellate review only with respect to the initial 
rating assigned his vestibular disease.  At his January 2003 
hearing before the undersigned, he further clarified that he 
was not seeking review of the April 2001 denial of an 
increased rating for right ear hearing loss.  Consequently, 
the only issue before the Board is that listed on the title 
page of this action.

In addition, the record reflects that the RO included the 
issue of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities in an 
April 2002 supplemental statement of the case, although the 
veteran has made it clear on a number of occasions that he is 
seeking appellate review only with respect to the issue of 
entitlement to an evaluation in excess of 10 percent for 
right ear vestibular disease and residuals of a stapedectomy.  
The Board notes that no communication from either the veteran 
or his representative has been received since the April 2002 
supplemental statement of the case which suggests that he is 
seeking appellate review of the issue of entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities.  The Board will consequently 
limit its review to the issue listed on the title page of 
this action.

The Board lastly notes that the veteran has reported symptoms 
that include ear infections and tinnitus.  If he desires to 
submit a claim for service connection for ear infections 
and/or tinnitus, he should so inform the RO.


FINDING OF FACT

The veteran experiences dizziness with episodes of 
staggering; he has not been diagnosed with Meniere's syndrome 
or demonstrated a cerebellar gait.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for right ear 
vestibular disease and residuals of a stapedectomy have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6204 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001, during the pendency of the instant 
appeal, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).  Except for revisions pertaining 
to claims to reopen based on the submission of new and 
material evidence, which in any event are not applicable in 
the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the April 2001 rating decision which granted service 
connection for right ear vestibular disease and residuals of 
a stapedectomy, and which assigned a 10 percent evaluation 
therefor.  In response to his notice of disagreement with the 
above rating decision, the veteran was provided with a 
statement of the case in September 2001 which notified him of 
the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  In addition, the RO in December 2001 and 
February 2002 specifically informed him of what evidence VA 
would obtain for him and of what evidence he was responsible 
for submitting.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case informed the veteran of the information and 
evidence needed to substantiate his claim.  Moreover, and as 
noted above, the December 2001 and February 2002 
correspondence notified the veteran as to which evidence 
should be obtained by him and which evidence would be 
retrieved by VA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
In addition, the veteran was afforded VA examinations of his 
disability in January 2001 and February 2001.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected right ear vestibular disease and residuals 
of a stapedectomy.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
evidence of record is not adequate for rating purposes.

Briefly, as was noted in the Introduction, the veteran's 
service ended in March 1988.  Service connection for right 
ear vestibular disease and residuals of a stapedectomy was 
granted in April 2001; the disability was evaluated as 10 
percent disabling effective February 7, 2000, and this rating 
has remained in effect since that time.

Service medical records show that the veteran underwent a 
right ear stapedectomy in January 1984, shortly following 
which he developed vertigo considered to possibly represent 
post-operative labyrinthitis.  By February 1984 his vertigo 
had largely resolved, but later service records document 
continued complaints of dizziness and show that the veteran 
was treated on one occasion for right otitis media with 
exudate.  The records also show complaints of tinnitus as 
well as right ear hearing loss.

On file is the report of an August 1988 VA examination, at 
which time the veteran reported that he experienced an ear 
infection and dizziness following his stapedectomy in 
service.  His current complaints included occasional 
dizziness and some tinnitus.  Physical examination disclosed 
that the right ear drum was normal in appearance.

In a November 1988 statement the veteran reported 
experiencing dizziness, and indicated that he staggered when 
rising to walk.

On file are VA treatment records for January 2000 to February 
2001 which show that the veteran underwent a Magnetic 
Resonance Imaging (MRI) study in February 2000, which 
demonstrated that his right vestibular and cochlear 
apparatuses were asymmetrically smaller than on the left.  An 
ear, nose and throat clinic note of February 2000 interpreted 
the MRI study as confirming the presence of iatrogenic damage 
to the right cochlea and labyrinth, and the note explained 
that the veteran would consequently continue to experience 
problems to some degree with vertigo.  The note indicates 
that while the veteran was employed as a truck driver, he 
would not be able to drive while using the medication (which 
was for use on an as-needed basis) prescribed for his 
dizziness complaints, and that he should as a general matter 
curtail the amount of his driving on account of the 
vestibular problem.  An April 2000 treatment note shows 
treatment for otitis externa, and an August 2000 treatment 
note shows that the veteran continued to report intermittent 
vertigo.  A November 2000 note shows that the veteran 
presented with complaints of right ear aches and drainage; 
physical examination disclosed the presence of purulent 
drainage in the right auditory canal.

On file is the report of a January 2001 audiologic 
examination of the veteran, at which time he reported 
experiencing vertigo since his stapedectomy in service, as 
well as occasional otitis externa; he indicated that he used 
medication for his dizziness.  The veteran was thereafter 
afforded a VA examination in February 2001, which was 
conducted by one of his VA treating physicians.  The examiner 
noted that the veteran's otitis externa was under good 
control.  The veteran reported experiencing dizziness and 
tinnitus, and the examiner noted that the veteran's vertigo 
was essentially unchanged as compared to its original onset 
in service; the examiner indicated that the veteran's 
dizziness was controlled by medication and that the dizziness 
bothered the veteran mainly when he rose to a standing 
position.  The examiner noted that a recent MRI study showed 
probable destruction of the cochlear and labyrinth 
structures.  On physical examination, no abnormalities were 
identified, and the veteran was diagnosed with iatrogenic 
dead ear on the right with secondary loss of hearing and 
residual vertiginous episodes.

In an August 2001 statement, the veteran indicated that he 
was unable to maintain steady employment as a truck driver on 
account of the medication he used for control of his 
vestibular disorder.

In a September 2001 statement, M.P. indicates that he had 
employed the veteran for over ten years, but that the 
veteran's inner ear problems had begun to interfere with his 
daily work schedule; he indicated that the veteran was not 
able to keep possession of a truck on a full-time basis as a 
consequence.  Mr. M.P. indicated that if the veteran's 
problems did not improve, he would terminate the veteran's 
employment.

At his January 2003 hearing before the undersigned, the 
veteran testified that he left his prior job as a truck 
driver on account of his vestibular disorder, and now worked 
in construction.  He indicated that he experienced dizziness 
as well as staggering, and that he was essentially 
incapacitated from his episodes on average once each month 
for up to three days; he testified that he would lose time 
from work on those occasions and that his medications were 
only minimally effective.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Compare Francisco, supra.  In Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).

The RO evaluated the veteran's right ear vestibular disease 
and residuals of a stapedectomy as 10 percent disabling under 
38 C.F.R. § 4.87, Diagnostic Code 6204.  Under that code, a 
10 percent rating is warranted for a peripheral vestibular 
disorder with occasional dizziness.  A 30 percent evaluation 
is warranted for a peripheral vestibular disorder with 
dizziness and occasional staggering.  Hearing impairment or 
suppuration are to be separately rated and combined.  
38 C.F.R. § 4.87, Diagnostic Code 6204 and Note (2002).

A 30 percent rating is warranted for Meniere's syndrome 
(endolymphatic hydrops) with hearing impairment with vertigo 
less than once a month, with or without tinnitus.  A 60 
percent evaluation is warranted for Meniere's syndrome with 
hearing impairment with attacks of vertigo and cerebellar 
gait occurring from one to four times a month, with or 
without tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6205 
(2002).

Review of the record discloses that the veteran reported 
symptoms of dizziness at his August 1988 and January and 
February 2001 VA examinations, and that he has testified that 
he experiences staggering on occasion.  The Board finds the 
veteran's testimony as to his staggering episodes to be 
credible and supported by the February 2000 diagnostic 
studies demonstrating the presence of abnormalities affecting 
his right vestibular and cochlear apparatuses.  Accordingly, 
the Board concludes that the veteran is entitled to a 30 
percent evaluation under the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6204 for dizziness and occasional staggering.  
The Board notes that this is the maximum schedular evaluation 
available under that code.  

The Board points out that an evaluation higher than 30 
percent is available under Diagnostic Code 6205, pertaining 
to Meniere's syndrome.  The Board notes, however, that the 
veteran has not been diagnosed with Meniere's syndrome by 
either his treating or his examining physicians.  Moreover, 
there is no indication that he has at any point demonstrated 
a cerebellar gait.  The Board accordingly finds that an 
evaluation in excess of 30 percent under the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6205 is not warranted.  The 
Board also notes that there is no evidence demonstrating the 
presence of residuals from the right ear stapedectomy in 
service other than the vestibular disease.

In short, the Board concludes that the veteran is entitled to 
a 30 percent evaluation, but no higher, for his vestibular 
disease and residuals of a stapedectomy.

The Board notes that the veteran has hearing loss affecting 
his right ear, as well as occasional infections of the ear 
which are productive of purulent discharge.  The Board points 
out that the veteran's right ear hearing loss is already 
separately rated, and that service connection is not 
currently in effect for right ear infections or associated 
suppuration.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2002).  The record reflects that the veteran 
purportedly stopped working as a truck driver because of his 
symptoms, but points out that he is currently employed in 
construction and that he misses, on average, no more than 
three days in a month of work on account of his disability.  
The Board notes that in any event the 30 percent evaluation 
for vestibular disease acknowledges that this impairment 
causes some interference with employment.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown , 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  There is no evidence on file 
indicating that his disability has interfered with his 
employment to a degree greater than that contemplated by the 
regular schedular standards.

In addition, the evidence of record does not reflect frequent 
periods of hospitalization because of the service-connected 
disability, or indicate that the manifestations of the 
disability are unusual or exceptional.  Rather, the evidence 
shows that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board lastly notes that the RO, in granting service 
connection for right ear vestibular disease and residuals of 
a stapedectomy, assigned the veteran an effective date for 
the grant of service connection of February 7, 2000.  The 
Board has reviewed the evidence on file, particularly the 
results of the February 2001 VA examination, and concludes 
that the veteran has evidenced an underlying 30 percent level 
of severity, but no more, for his condition since the award 
of service connection.  The Board therefore finds that the 
veteran is entitled to assignment of the 30 percent rating 
for the entire period since February 7, 2000.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  




ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, entitlement to a 30 percent 
evaluation for right ear vestibular disease and residuals of 
a stapedectomy is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

